Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ arguments and amendments, filed June 22, 2022,  have been fully considered and they are persuasive in-part.  The following rejection is reiterated and modified as necessitated by amendment.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 


Status of the Claims 
Claims 1-7, 10-12, 14-17 and 19-20 are under examination. 


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-7 are directed to a system of quantifying a predicted adaptive behavior score. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the steps of performing a multivariate statistical analysis on datasets of TD individuals, calculate pre-treatment discriminate scores and post-treatment discriminate scores, calculate a probability that the model will classify a data set patient as TD pre-treatment and a second probability the model will classify the data set patient as TD post-treatment, identify an increase in probability from the first probability and second probability as a positive treatment effect, perform a treatment regression analysis, and quantify a predicted adaptive behavior score.  These steps are drawn to a mathematical algorithm.  Dependent claims 2-7 disclose additional mathematical steps or the data to be used in the algorithm. The courts have found mathematical algorithms to be drawn to the judicial exception of an abstract idea (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to affect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  While the instant claims recite a computer, a processor, or a computer readable medium, the instant claims do not recite any limitations of the device.  Thus, the instant claims do not recite an element that implements the judicial exception on a particular machine. 
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of a computer, a processor, or a computer readable medium. However, these elements are well-understood, routine, and conventional components of a computer. Reciting such well-understood, routine, and conventional components do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types of data to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are merely describing a computer for implementing the judicial exception. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Response to Arguments
3.	Applicants have responded to this rejection by amending claims 1, 10, and 19.  Instant claims 10 and 19 have been amended to include administering a particular treatment.  These amendments incorporate the judicial exception into a practical application. Thus, the amendments are sufficient to overcome the rejection made under 35 U.S.C. §101. The rejection is withdrawn as it was applied to claims 10-12, 14-17 and 19-20. 
	Applicants have also responded to this rejection by amending claim 1 to include the steps of calculate a probability that the model will classify a data set patient as TD pre-treatment and a second probability the model will classify the data set patient as TD post-treatment; and identify an increase in probability from the first probability and second probability as a positive treatment effect.  However, these steps are additional mathematical steps of the mathematical algorithm.  Thus, these amendments are also drawn to a judicial exception.  Applicants state that instant claim 1 allows that the care providers to monitor and adjust treatment of their ASD patients.  However, the instant claim does not include any steps of adjusting or monitoring the treatment of the patients.  Thus, the instant claims does not necessarily lead to the improvement as stated by the Applicants.  The instant claims do not integrate the judicial exception into the practical application of improving a technology. 
	Applicants also cite Example 4 from the USPTO Subject Matter Eligibility Guidelines.  However, in that example, the claim was limited to a particular machine that included a mobile device with a GPS receiver, microprocessor, wireless communication transceiver, and a display that acted in concert with a programmed CPU.  In contrast, the instant claims are drawn to components of a general purpose computer, such as a processor and non-transitory computer storage media, that carry out the claimed method.  The instant claims do not recite a particular machine.  Thus, the instant claims are distinguishable from Example 4. As stated in Example 4, “Limiting performance of the mathematical calculations to a general purpose CPU, absent more, is not sufficient to transform the recited judicial exception into patent-eligible invention.”  
This rejection is maintained and modified as necessitated by amendment.  

Allowable Subject Matter
Claims 10-12, 14-17 and 19-20 are allowed.



  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/Primary Examiner, Art Unit 1631